Buchanan, J.
This is a suit for a balance due' upon four loans; two made upon stock under the provisions of the charter of the bank, and the other two, additional loans upon stock, under a resolution of the board of directors.
The defendant contends, that upon the unpaid installments of those loans, he is not liable to the payment of ten per cent, interest. This question has been fully discussed in the case of the Union Bank v. Bermudez, reported in 7 An., 62, and settled adversely to the views entertained by defendant. We see no reason for disturbing the doctrine established in that case.
The defendant also urges, that there is a compounding of interest in the calculation of the cashier, annexed to the petition, which is the basis of the plaintiff's demand.
An inspection of that calculation has not shown to ns the compounding of interest alleged. The mode of ascertaining the amount due, followed by the accountant, appears to have been : to calculate the principal and interest due at the time of a payment, and when the amount paid was less than the interest accrued at the lime, then to make no deduction from ihc gross amount of principal and interest, until, by another payment, the amount received by the hank is made equal, at least, to the accrued interest; the principal and interest, up to that time, were then added together, and from the total, was deducted the aggregate of the several payments made since the last reduction of the principal. We think this operation was a strict compliance with the provision of the law, which requires that partial payments upon a debt carrying-interest, are first to be imputed to the interest. C. C. 2160. Heynson v. Maddox, 1 N. S. 571.
The defendant has also set up a claim in reconvention against plaintiff, under the following circumstances:
In May, 1853, the plaintiff sued out executory process against one Francis M. Hereford, under which were seized, among other slaves, two, named John Gurry and Toni Hall, who belonged to the defendant. The defendant did not claim those slaves by third opposition ; but brought a sejiarate action against ihe Sheriff for damages for their seizure and'salo. The Sheriff called the plaintiff in warranty; and this suit was finally decided by the decree of the *131Supremo Court, (reported in 8 An., 120,) awarding to John L. Lobdell$4L0 damages, to be paid him by the Sheriff, with judgment in favor of the Sheriff over egainst tho Union Rank for a like sum ; and reserving to Lobdell his right “ to recover tho slaves Tom Sail andJiPi» Gurry." Now the defendant pleads that ho is entitled, under the said judgment of the Supreme Court, to claim of plaintiff hire for each of said two slaves, at the rate of one dollar per day from the 25th of May, 1851, tho time of their seizure, until they are returned and delivered up to him, and he claims fourteen hundred dollars of the said hire, accrued up to tho time of the institution of this suit, by reconvention.
To the reeonventional demand of defendant, the plaintiff pleaded the exception of litispendence, which was sustained by the court below on proof of tho institution of a suit in the Fourth District Court of New Orleans, by the defendant, against the Union Barth, John L. Lewis, Charles Jjamarque, and Alphonse Robin, for tho recovery of the slaves, Toni Hall and John Gurry, and their lien ; 'which suit was pending and undecided at the time of the institution of the demand in reconvention herein. We ;think tho exception was properly maintained.
Judgment affirmed, with costs. •